Citation Nr: 0121245	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  96-30 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) October 1994 rating decision 
which denied service connection for PTSD.  

This claim of service connection for PTSD was denied by the 
Board in July 2000.  Timely appeal from that decision was 
filed with the U.S. Court of Appeals for Veterans Claims (the 
Court).  By April 2, 2001 Order, the Court vacated the July 
2000 Board decision, and consistent with the newly-enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), remanded the case to the 
Board for further action consistent with the Order.  

In July 2001, the veteran's representative furnished the 
Board additional evidence not previously of record (a July 
2001 report from a marriage and family therapist), waiving in 
writing initial consideration of this evidence by the RO.


REMAND

There has been a significant change in law subsequent to the 
July 2000 Board decision.  In November 2000, VCAA redefined 
the obligations of VA with respect to the duty to assist and 
enhanced the duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the case of a claim of service connection for PTSD, if the 
evidence establishes that a veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
absent clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, his lay testimony alone may establish occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(f) (2000).  

The veteran's DD Form 214 shows that he was awarded the 
Combat Infantryman Badge, constituting sufficient indication 
of combat exposure.  Thus, his own testimony regarding the 
occurrence of claimed (combat-related) stressors is 
sufficient to establish that such stressors did in fact 
occur, as described.  However, even if there was a stressful 
event in service, the RO or Board must nevertheless determine 
whether the stressful event was of sufficient gravity to 
support a diagnosis of PTSD.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  The sufficiency of a stressor is a medical 
determination.  West v. Brown, 7 Vet. App. 70 (1994).  

Post-service clinical evidence reveals intermittent treatment 
for numerous symptoms, including psychological/psychiatric 
impairment and alcohol abuse.  While a clear diagnosis of 
PTSD does not appear to have been provided by any 
psychiatrist, the recently-submitted July 2001 counseling 
report from the veteran's family therapist does include such 
diagnosis.  However, even the therapist (who apparently 
worked with other veterans diagnosed with service-related 
PTSD since 1984) indicated that the veteran's disability 
picture was somewhat perplexing and complicated by his pre- 
and post-service history and psychological trauma.  Thus, it 
is believed necessary that another complete VA psychiatric 
examination be performed, including a review of the claims 
file, to determine whether the veteran has PTSD of service 
origin.  See Suttmann v. Brown, 5 Vet. App. 127 (1993).  

Consequently, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA 
(to be codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107) are satisfied.  

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
impairment since service.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and added to the 
claims file.

3.  Then, the RO should schedule another 
VA psychiatric examination to identify 
his symptoms and determine the diagnoses 
and etiology of all psychiatric 
disorders found to be present.  The 
examination report must reflect a review 
of the claims file, including the July 
2001 counseling report from the 
veteran's therapist.  If PTSD is 
diagnosed, the examiner should specify: 
(1) the factors relied on to support the 
diagnosis; (2) the specific stressor(s) 
prompting the diagnosis; and (3) whether 
there is a link between current 
symptomatology and one or more in-
service stressors.  All necessary 
special testing should be accomplished.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  If 
the examiner notes the presence of co-
existing psychiatric disability, an 
opinion should be provided as to whether 
such disability is causally related to 
service.  If the examiner determines 
that PTSD or other psychiatric 
disability was present prior to service, 
he or she should opine whether any such 
disability underwent increase in 
disability in service (aggravation) 
beyond the natural progress of the 
disease.  If etiology of the PTSD or 
other psychiatric disability cannot be 
determined, the examiner should so state 
for the record.

4.  The RO should review the examination 
report and other development requested 
above to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously by the RO.  See The Veterans ' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


